EXHIBIT 23.3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 333-157785, 333-103451 and 333-125276 on Form S-3 and Registration Statement Nos. 333-126248, 333-58817, 333-50289 and 333-50205 on Form S-8 of our report dated February 18, 2011, relating to the financial statements of Deepwater Gateway, L.L.C. appearing in this Annual Report on Form 10-K of Helix Energy Solutions Group, Inc. for the year ended December 31, 2010. /s/ Deloitte & Touche LLP Houston, Texas February 25, 2011
